BORDER
In these consolidated applications, plaintiffs in a class action pending in Civil Dis*263trict Court for the Parish of Orleans known as Toni Swain Orrill, Individually and on Behalf of the Class v. AIG, Inc., et al. (“Orrill”) and Louisiana Citizens Insurance Corporation (“Citizens”) seek review of a judgment of the court of appeal vacating the parties’ proposed settlement. Central to the resolution of this issue is whether the redefinition of the Orrill class and the ensuing settlement adversely impacted the vested, substantive rights of persons who were actual or potential members of a class action pending in the 24th Judicial District Court for the Parish of Jefferson known as Geraldine Oubre, et al. v. Louisiana Citizens Fair Plan, docket no. 625-567 (hereinafter referred to as “Oubre ”).
To assist the court in determining whether certiorari should be granted in this matter, the Orrill plaintiffs and Citizens are directed to provide supplemental briefing addressing the following issue:
In the event the court grants certiorari in the Orrill case, whether it should also exercise its plenary supervisory authority to assume jurisdiction over the Oubre matter for purposes of determining the impact of proceedings in Orrill on the Oubre class, including resolution of the question of which action may be considered to be the first-filed action for purposes of lis pendens and/or res judicata.
|2The objectors and other parties in Or-rill shall be permitted to file responsive briefs on this issue should they wish to do so. The clerk of court is also directed to send a copy of this order to the lead counsel for the parties in Oubre. Should they wish to do so, these parties may file amici briefs addressing whether this court should assume jurisdiction over the Oubre matter as detailed above.
The supplemental briefs of the Orrill plaintiffs and Citizens shall be filed in this court no later than fifteen days from the date of this order. Any responsive briefs by the other Orrill parties or amici briefs by the Oubre parties shall be filed in this court no later than fifteen days after the deadline for filing of briefs by the Orrill plaintiffs and Citizens.
Pursuant to our plenary supervisory jurisdiction, we hereby stay all court proceedings in both the Orrill and Oubre suits pending our review of the supplemental briefing.
FOR THE COURT:
/s/ JEFFREY P. VICTORY /s/ Justice, Supreme Court of Louisiana
KNOLL, J., recused.